                 Case 2:18-bk-23024-BR        Doc 11 Filed 12/13/18 Entered 12/13/18 14:48:28                  Desc
                                               Main Document     Page 1 of 4

             1     GIBSON, DUNN & CRUTCHER LLP
                   JEFFREY C. KRAUSE, SBN 94053
             2       jkrause@gibsondunn.com
                   SABINA JACOBS MARGOT, SBN 274829
             3       sjacobs@gibsondunn.com
                   333 South Grand Avenue
             4     Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
             5     Facsimile: 213.229.7520
             6     Attorneys for Petitioning Creditor
                   SOFIYA MACHULSKAYA
             7

             8
                                              UNITED STATES BANKRUPTCY COURT
             9
                                               CENTRAL DISTRICT OF CALIFORNIA
           10
                                                        LOS ANGELES DIVISION
           11

           12
                   In re:                                              CASE NO. 18-23024-BR
           13
                   VADIM PERELMAN,                                     Chapter 7
           14
                                          Alleged Debtor.              STIPULATION BETWEEN PETITIONING
           15                                                          CREDITOR AND ALLEGED DEBTOR
                                                                       REGARDING CONTINUANCE OF STATUS
           16                                                          CONFERENCE IN INVOLUNTARY
                                                                       BANKRUPTCY CASE
           17

           18                                                           [Order Approving Stipulation Filed
                                                                        Concurrently Herewith]
           19

           20

           21
                            Sofiya Machulskaya (the “Petitioning Creditor”) and Vadim Perelman (the “Alleged
           22
                   Debtor”), by and through their respective counsel of record, hereby stipulate as follows:
           23
                            WHEREAS, on November 5, 2018 (the “Petition Date”), the Petitioning Creditor filed an
           24
                   involuntary petition against the Alleged Debtor (the “Involuntary Petition”);
           25
                            WHEREAS, on November 7, 2018, the Court scheduled a status conference on the
           26
                   Involuntary Petition (the “Status Conference”) on December 18, 2018 at 2:00 p.m.;
           27
                            WHEREAS, on December 3, 2018, the Alleged Debtor filed his Notice of Motion and
           28
                   Motion to Dismiss Involuntary Bankruptcy Case; Memorandum of Points and Authorities in Support
Gibson, Dunn &
Crutcher LLP
                 Case 2:18-bk-23024-BR       Doc 11 Filed 12/13/18 Entered 12/13/18 14:48:28              Desc
                                              Main Document     Page 2 of 4

             1     Thereof; Declaration of Vadim Perelman in Support Thereof (the “Motion to Dismiss”);
             2            WHEREAS, the Alleged Debtor noticed the hearing on his Motion to Dismiss for January 3,
             3     2019 at 10:00 a.m.;
             4            WHEREAS, the Petitioning Creditor and the Alleged Debtor have agreed to continue the
             5     Status Conference to January 3, 2019 at 10:00 a.m.; and
             6            WHEREAS, conducting the Status Conference immediately after the hearing on the Alleged
             7     Debtor’s Motion to Dismiss will promote judicial economy and preserve party resources.
             8            NOW THEREFORE the Petitioning Creditor and the Alleged Debtor hereby stipulate and
             9     agree that the Status Conference currently scheduled for December 18, 2018, be continued to
           10      January 3, 2019 at 10:30 a.m., to be conducted immediately following the hearing on the Alleged
           11      Debtor’s Motion to Dismiss.
           12             IT IS SO STIPULATED.
           13

           14      Dated: December 13, 2018
                                                               GIBSON, DUNN & CRUTCHER LLP
           15                                                  Jeffrey C. Krause
                                                               Sabina Jacobs Margot
           16

           17
                                                               By: /s/ Jeffrey C. Krause
           18                                                      Jeffrey C. Krause
           19                                                  Attorneys for Petitioning Creditor
                                                               SOFIYA MACHULSKAYA
           20

           21
                   Dated: December 13, 2018
           22                                                  LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                               David L. Neale
           23                                                  Irvv M. Gross
           24

           25                                                  By:
                                                                y:
                                                                     David
                                                                     Da
                                                                     Daavid L. Neale
           26
                                                               Attorneys for Alleged Debtor
           27                                                  VADIM PERELMAN
           28

Gibson, Dunn &
Crutcher LLP

                                                                     2
Case 2:18-bk-23024-BR   Doc 11 Filed 12/13/18 Entered 12/13/18 14:48:28   Desc
                         Main Document     Page 3 of 4
        Case 2:18-bk-23024-BR                      Doc 11 Filed 12/13/18 Entered 12/13/18 14:48:28                                     Desc
                                                    Main Document     Page 4 of 4


                                                                 SERVICE LIST

Via Court’s NEF:

Jeffrey C. Krause           JKrause@gibsondunn.com
David L. Neale              dln@lnbyb.com
Irving M. Gross             img@lnbyb.com


Via U.S. Mail:

Vadim Perelman
1875 Century Park East, Suite 700
Los Angeles, CA 90067

United States Trustee (LA)
915 Wilshire Boulevard, Suite 1850
Los Angeles, CA 90017


Via Overnight Mail:

United States Bankruptcy Court
Roybal Federal Building
255 East Temple Street
Suite 1660
Los Angeles, CA 90012




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
